
	
		III
		109th CONGRESS
		2d Session
		S. RES. 518
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2006
			Mr. Feingold (for
			 himself, Mr. Kohl,
			 Mr. Allen, Mr.
			 Lautenberg, Mr. Levin,
			 Mr. Obama, and Ms. Landrieu) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Honoring the life and accomplishments of
		  James Cameron.
	
	
		Whereas James Cameron founded America’s Black Holocaust
			 Museum (the Museum) in Milwaukee, Wisconsin, a compelling memorial in the
			 United States to victims of lynching and racial violence;
		Whereas Mr. Cameron was the last living survivor of a
			 lynching until his death on June 11, 2006, at age 92;
		Whereas a Senate resolution recognized Mr. Cameron as the
			 Nation’s oldest living lynching victim in June 2005 and formally apologized for
			 its failure to outlaw lynching, which killed more than 4,700 people from 1882
			 to 1968, three-fourths of whom were black;
		Whereas seven United States Presidents called for lynching
			 to be outlawed, and the House of Representatives passed bans three times in the
			 early twentieth century, only to have the Senate filibuster each of them, one
			 filibuster lasting six weeks;
		Whereas in Marion, Indiana in 1930, when he was 16 years
			 old, Mr. Cameron and two friends, Abe Smith (age 19) and Tommy Shipp (age 18),
			 were falsely accused of killing a Caucasian man and raping his
			 girlfriend;
		Whereas after the arrest of the three men, a mob broke
			 into the jail where they were being held and tried to lynch them;
		Whereas the mob lynched Mr. Smith and Mr. Shipp but spared
			 Mr. Cameron’s life;
		Whereas Mr. Cameron was beaten into signing a false
			 confession, convicted in 1931, and paroled in 1935;
		Whereas the governor of Indiana pardoned Mr. Cameron in
			 1993 and apologized to him;
		Whereas Mr. Cameron promoted civil and social justice
			 issues and founded three NAACP chapters in Indiana during the 1940s;
		Whereas James Cameron served as the Indiana State Director
			 of Civil Liberties from 1942 to 1950, and he investigated over 25 cases
			 involving civil rights violations;
		Whereas Mr. Cameron relocated to Wisconsin after receiving
			 many death threats, but he continued civil rights work and played a role in
			 protests to end segregated housing in Milwaukee;
		Whereas in 1983, Mr. Cameron published A Time of Terror,
			 his autobiographical account of the events surrounding his arrest in
			 1930;
		Whereas Mr. Cameron founded America's Black Holocaust
			 Museum in 1988 in order to preserve the history of lynching in the United
			 States and to recognize the struggle of African-American people for
			 equality;
		Whereas the Museum contains the Nation’s foremost
			 collection of lynching images, both photographs and postcards, documenting the
			 heinous practice of lynching in the United States;
		Whereas the Museum performs a critical role by exposing
			 this painful, dark, and ugly practice in the Nation’s history, so that
			 knowledge can be used to promote understanding and to counter racism, fear, and
			 violence;
		Whereas the Museum also documents the history of the
			 African-American experience from slavery to the civil rights movement to the
			 present day; and
		Whereas the Museum exists to educate the public about
			 injustices suffered by people of African-American heritage, and to provide
			 visitors with an opportunity to rethink assumptions about race and racism: Now,
			 therefore, be it
		
	
		That the Senate honors and celebrates
			 the life and accomplishments of James Cameron and expresses condolences at his
			 passing.
		
